DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 1, wherein, in the vicinity of a peripheral portion of the first substrate and the second substrate, a protective film covers the first surface, a side surface and the second surface of the first substrate, a side surface of the adhesive layer, and the first surface of the second substrate, and does not cover a side surface of the second substrate, wherein a portion of the protective film that covers the side surface of the first substrate overlaps and extends past the side surface of the second substrate.  Claims 2-9 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a method for manufacturing a display device comprising the combination required by claim 10, including forming a groove portion by performing a first cutting treatment on the second substrate after bonding the first substrate and the second substrate, and forming a protective film in the vicinity of a peripheral portion of the first substrate and the second substrate after forming the groove portion, the protective film being in contact with the first substrate, the adhesive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DAVID Y CHUNG/Examiner, Art Unit 2871             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871